URBIGKIT, Justice.
Wyoming Workers’ Compensation coverage for a motel maid who injured her back in moving a false headboard bed for the daily clean-up and linen change is addressed by this appeal.
Shirley Medina (Medina) was employed by Motel 6 where she sustained lower back injuries as described in her testimony:
Q. How big were the beds that you had to move?
A. Uh, the beds were double wide; they —they’re double beds is what they are.
Q. Could you describe to me physically what was required to move those beds.
A. Okay. Uh, the beds are against the wall. They have * * * headboards that are attached to the wall to make them look like if the bed has a headboard with the bed together. Okay. What, uh, I have to do is I have to pull the bed away from the wall to get the linen off and to put clean linen and make the bed and push the bed back where it belongs.
Q. Physically, how far would you have to move that?
A. Um, geez, I’d say a couple of feet.
Q. Do you have any idea how much it would weigh?
A. No, I — it’s more than, well, like the day that it happened — I’m not used to having heavy things being, you know, pulling heavy things and, uh, it’s a lot more heavier than I can, I can safely (inaudible). I, uh, I’d say about 50 pounds to me because they don’t have any rollers on the legs. The, uh, — all it is is it’s flat on the, on the carpet.
Q. Do you move both the mattress and the box spring at the same time then?
A. Yes.
Q. You can’t tell us how much it weighed but you can tell us it was hard to move.
A. Yes. Because there’s no rollers on the, on the legs.
Q. Let’s talk about that morning of May 4th. How were you hurt?
A. Well, I, uh, had gotten my things that I usually do for, with the start of the day: my cart, my bags and everything. To start with my first rental and, uh, I pulled the first bed out and nothing happened.
Q. It’s not going to pull.
A. The second one, right the minute I pulled it, I had a big back pain — it’s a — in my leg, the whole leg gave out and the back also. Uh, I had a heck of a time trying to, uh, proceed working. I told my supervisor and, uh, she told me that, uh, I had to stay and work for the rest of the day.
Following institution of a claim for work related injuries by Medina, objection was taken by the Wyoming Workers’ Compensation Division (Workers’ Compensation), contending that her occupation was not *1106enumerated extrahazardous and the employer had not elected coverage under a voluntary coverage opportunity. An administrative hearing was held by a hearing officer of the Office of Independent Hearing Officers as a contest between Workers’ Compensation and Medina. Coverage was found and the claim approved as a decision from which this appeal is pursued by Workers’ Compensation. The administrative decision was first appealed to the district court by a petition for review by Workers’ Compensation and certified to this court without district court decision by W.R.A.P. 12.09 pursuant to the request of Medina.
The single issue presented is whether the work activities performed by Medina come within the coverage provisions of Wyoming statutes and constitutional provisions.1
Following hearing, the hearing officer concluded:
3. One of the statutorily enumerated extrahazardous occupations at the time of the injury to the Employee/Claimant was “building service.” § 27-14-103(a)(xxxvi) W.S.1977 (1987 cum.supp.). As defined by statute, “building service” includes “janitors, elevator operators, and maintenance workers employed in and about_motels.” § 27 — 14—103(f)(i), W.S.1977 (1987 cum. supp.).
4. The terms “janitor” and “maintenance worker” are not specifically defined by statute. Reference to standard reference texts including the American Heritage Dictionary, 2nd College Edition, and Webster’s 3rd New International Dictionary define the term “janitor” as “one who tends to the maintenance or cleaning of a building” and “one that keeps the premises of an apartment, office building, or other building clean or free of refuse, tends to the heating system and makes minor repairs.”
5. “Maids” are not statutorily defined and reference to standard reference texts indicate that such term is commonly defined as a “virgin”, a “lady-in-waiting”, or a “female servant”. The common definitions do not accurately reflect Employee/Claimant’s actual work.
6. The Wyoming Worker’s Compensation Act is to be liberally construed in light of it’s beneficent purpose. Although this rule of liberal construction does not allow the extending of benefits to injuries which do not reasonably fall within the language employed by the legislature, a reasonable construction of the term “building service” and it’s statutory definition leads to the conclusion that Employee/Claimant’s duties fairly fall within this statutorily enumerated extra-hazardous occupation of “building service.”
Workers’ Compensation now attacks this legal conclusion. A strict construction of *1107the enumerated categories is requested. The appeal presents no issue of services performed, doubt of job requirements or denial of work-related injury. A decision is consequently presented for statutory interpretation as a matter of law.2 The Wyoming statutory job title differentiation system provides problems in increasing complexity of application. A motel maid is neither stated to be included nor excluded. The hearing officer found coverage from moving beds to janitorial responsibilities. To analyze further, it would appear that identical services performed at a dude ranch would be covered, since dude ranching is included without exception. Maid services are likewise included for hospital personnel by the lack of any exclusion. Laundry workers doing apparently similar tasks would also be covered. Female bartenders who wash glasses and mix drinks are covered, as are kitchen employees and waiters. State institution employees who would perform similar or identical services to those of Medina would also be covered. These employees including “matrons” who provide daily cleaning services in state office buildings, with worker’s compensation protection with any on the job injury, appear in job responsibility and activity to be identical to the maids providing clean-up services in motels, except that moving and making beds is not required for the state employee.
Wyoming has a long history of statutory construction to benefit the worker and favor coverage. Lerch v. State ex rel. Wyoming Worker’s Compensation Div., 714 P.2d 754 (Wyo.1986); Conn v. Ed Wederski Const. Co., 668 P.2d 649 (Wyo.1983); In re Gimlin, 403 P.2d 178 (Wyo.1965); In re Sikora, 57 Wyo. 57, 112 P.2d 557, 563 (1941). This case is confined to the facts presented where an injury was sustained in moving a bed to perform job responsibilities. We observe that moving that bed is as hazardous for a motel maid as it would be for a janitor, a moving company employee or a hospital attendant. Lacking inclusion or exclusion by named category which would define legislative intent to the contrary, we affirm the decision of the hearing officer in finding coverage and granting benefits within his stated basis for decision.
Affirmed.
THOMAS, J., filed a concurring opinion.
GOLDEN, J., filed a dissenting opinion, with whom BROWN, J.,
Retired, joined.
BROWN, J., Retired, filed a dissenting opinion, with whom GOLDEN, J., joined.

. Wyoming has an enumerated category hazardous occupation statute of seventy-five separate provisions and eleven definitional sections which add further enumeration complexity. One occupation that is clearly not designated by name is that of a private employment motel/hotel room maid. W.S. 27-14-103.
As this court is called to analyze the diverse structure that has been built by some forty-five or more separate sessions of the Wyoming legislature, the observed difficulty is finding constitutionally appropriate differentiations between similar employment activities. Lerch v. State ex rel. Wyoming Worker's Compensation Div., 714 P.2d 754 (Wyo.1986).
The present text of the constitutional section as last amended in 1986 and as originally adopted by vote of the people in 1913 provides:
No law shall be enacted limiting the amount of damages to be recovered for causing the injury or death of any person. Any contract or agreement with any employee waiving any right to recover damages for causing the death or injury of any employee shall be void. As to all extrahazardous employments the legislature shall provide by law for the accumulation and maintenance of a fund or funds out of which shall be paid compensation as may be fixed by law according to proper classifications to each person injured in such employment or to the dependent families of such as die as the result of such injuries, except in case of injuries due solely to the culpable negligence of the injured employee. Such fund or funds shall be accumulated, paid into the state treasury and maintained in such manner as may be provided by law. The right of each employee to compensation from such fund shall be in lieu of and shall take the place of any and all rights of action against any employer contributing as required by law to the fund in favor of any person or persons by reason of the injuries or death.
Wyo. Const. art. 10, § 4 (emphasis added).


. Neither party has briefed the constitutional issue of equal protection, due process, and special legislation that pervades the continued process of categorization by name, but not necessarily by function, within the Workers’ Compensation statutory structure derived from the "proper classifications” requirement of Wyo. Const, art. 10, § 4. This court will continue to seek a constitutional construction in avoiding unjustified or unrealistic differentiations in interpretation as recognizing the province of the legislature to establish extrahazardous occupations when involving extrahazardous tasks. Lerch, n. 1, 714 P.2d 754; Rocky Mountain Tank & Steel Co. v. Rager, 423 P.2d 645 (Wyo.1967); In re Gimlin, 403 P.2d 178 (Wyo.1965).
This court, in recognition of legislative intent, has a singular responsibility to provide a statutory application which, if possible, will provide a constitutional validity to the legislative action. Hamilton v. Territory of Wyoming, 1 Wyo. 131 (1873); Schaefer v. Thomson, 240 F.Supp. 247 (D.Wyo.1964); Sturges v. Crowninshield, 17 U.S. (4 Wheaton) 122, 4 L.Ed. 529 (1819); Prigg v. Com. of Pennsylvania, 41 U.S. (16 Pet.) 539, 611, 10 L.Ed. 1060 (1842).